DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 07/27/2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/13/2022 has been entered.

Response to Amendment / Arguments
The response, filed 07/13/2022, has been entered. Claims 4, 7-9, 13-14, and 18-22 are cancelled. Claims 1-3, 5-6, 10-12, and 15-17 are pending, with claims 5-6 being withdrawn from consideration. Applicant’s arguments regarding claims 1-3, 10-12, and 15-17 have been fully considered but are moot due to a new grounds of rejection. Applicant’s arguments, although moot, are addressed herein for clarity of record regarding the combination of Larson and Bentley.
On pages 6-7 of the response, applicant argues that Larson fails to teach a conditioning or processing circuit disposed in the cited second chamber. Applicant further argues that the “second chamber” of Larson contains either nothing or only a solid block of insulative material. In response, the examiner firstly notes that Larson is not relied upon as teaching a conditioning or processing circuit in the second chamber. In the instant rejection, Ghidoni et al. (US 20190127218 A1) is relied upon as teaching said limitation. Therefore the examiner finds the aforementioned argument unpersuasive. As for the claim limitations pertaining to the cap, the examiner notes that the instant rejection is amended slightly for clarity in regards to the combination of Larson and Bentley. In the instant rejection, it is not simply the rib itself of Bentley which is combined with Larson. Rather, the general “cap” structure of Bentley is used instead of the over-molding/encapsulation “cap” of Larson. The resulting combination may be seen in Examiner’s Clarification Figure below.

    PNG
    media_image1.png
    367
    644
    media_image1.png
    Greyscale

Examiner’s Clarification Figure
On page 7 of the response, applicant argues that Frano fails to teach various limitations of claim 10 (e.g. the cap, chambers, openings, and conditioning or processing circuit). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is Larson, Bentley, and Ghidoni who are relied upon as teaching the limitations of claim 10. Therefore the examiner finds the aforementioned argument unpersuasive

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/814268, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The aforementioned provisional application fails to provide support for at least a cap, rib, and wall. Accordingly, claims 1-3, 5-6, 10-12, and 15-17 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Bentley et al. (US 20130055821 A1, prior art of record) and further in view of Ghidoni et al. (US 20190127218 A1).Regarding claim 1:Larson teaches (FIG. 1A): a pressure sensor system comprising:
a substrate (102 as modified by [0019], yielding three layers: 102a, 102b, and a third layer as per [0019]) comprising a plurality of layers and having a passage, the passage comprising: 
a first through-hole (108) in a first layer (102b) of the substrate; 
a second through-hole (107) in the substrate; and 
a path (106) in a second layer (102a) of the substrate and joining the first through-hole (108) to the second through-hole (107), the substrate having a third layer formed as a solid layer and attached to a side of the second layer opposite the first layer, the third layer is formed of a same material as the first layer and the second layer ([0019]); 
a pressure sensor die (110) attached to the first layer (102b) of the substrate over the first through-hole (108); and 
a cap (e.g. 124, 114, 112) over the pressure sensor die (110) and attached to the substrate (102), the cap having a first port (114) and a second port (112 / top section of 112), 
wherein the cap (e.g. 124, 114, 112) and the substrate (102) form a first chamber (middle to bottom section of 115 and/or the space occupied by 110; also met upon combination with Bentley below) and a second chamber (middle to bottom section of 113; also met upon combination with Bentley below) in the pressure sensor system, and the first port (114) provides a first path into the first chamber and the second port (112 / top section of 112) provides a second path into the second chamber, the first through-hole (108) terminates in the first chamber and the second through-hole (107) terminates in the second chamber 
a conditioning or processing circuit (116 - [0026]-[0028])Larson fails to teach:
the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamber
the conditioning or processing circuit disposed in the second chamberBentley teaches (e.g. FIG. 4, as modified by [0029]-[0030] and [0035]):
a cap (top/horizontal portion of 84, 86, 88) over the pressure sensor die and attached to the substrate (102), the cap having a first port (86 / 88) and a second port (88 / 86), wherein the cap and the substrate form a first chamber (98 / 96) and a second chamber (96 / 98)
the substrate comprises a raised rib (94 + vertical side walls of 84) having an outside portion (vertical side walls of 84) surrounding the first chamber (98 / 96) and the second chamber (96 / 98) and an inside portion (94) separating the first chamber (98 / 96) from the second chamber (96 / 98)
     The examiner notes that [0029]-[0030] and [0035] of Bentley teaches that the covers, each shown as a single piece, may each be formed of separate members (i.e. the top cover may comprise separate members and the bottom cover may comprise separate members). Thus, Bentley teaches an embodiment in which the “raised rib” (94 + side walls of 84) and “cap” (top section of 84 which is above and attached to 94) are separate pieces/members which are connected together. Although not relied upon, the examiner also notes that “making separable” is obvious (MPEP 2144.04 V C “Making Separable”).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cap / raised rib structure of Bentley instead of the over-molding/encapsulation “cap” of Larson as it is an art-recognized equivalent structure/means for housing a pressure sensor and routing pressures, via ports, to the pressure sensor.Ghidoni teaches (FIGS. 1-3):
a conditioning or processing circuit (22 / 22’) disposed in the second chamber (8)
     Larson teaches (FIG. 1A) a processing circuit 116 offset to the side of the substrate 102b and encapsulated in over-molding 124. Bentley teaches a processing circuit mounted on the substrate ([0026]-[0027], [0046]-[0048]), but fails to teach exactly where such a processing circuit may be mounted. Ghidoni teaches (FIGS. 1-3) that the processing circuit 22 / 22’ may be located in a (second) chamber 8 which is separate from the (first) chamber 18 which houses the sensor 41. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the processing circuit in the second chamber, as taught by Ghidoni, in the device of Larson and Bentley as it is an art-recognized equivalent mounting location for the processing circuit and/or merely rearrangement of parts.
Regarding claim 2:Larson, Bentley, and Ghidoni teach all the limitations of claim 1, as set forth above.Larson also teaches (FIG. 1A):
wherein the first through-hole (108) defines a first opening (top of 108) in a top surface of the substrate (top of 102b), the first opening (108) under the pressure sensor die (110)Bentley teaches (FIG. 4):
wherein the pressure sensor die (12) comprises a membrane (32)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the membrane-type pressure sensor of Bentley in the device of Larson as it is an art-recognized equivalent structure for sensing pressure. Further, since Larson fails to explicitly teach the type of pressure sensor used, one of ordinary skill in the art would look elsewhere (e.g. to Bentley) to find a suitable pressure sensor design. Membrane-type pressure sensors, such as the type taught by Bentley, are extremely common in the art.
Regarding claim 3:Larson, Bentley, and Ghidoni teach all the limitations of claim 2, as set forth above.Larson also teaches (FIG. 1A):
wherein the second through-hole (107) is in the first layer (102b) of the substrate and defines a second opening (107) in the top surface of the substrate (top surface of 102b)
Regarding claim 10:Larson teaches (FIG. 1A): a pressure sensor system comprising:
a substrate (102 as modified by [0019], yielding three layers: 102a, 102b, and a third layer as per [0019]) comprising a passage from a first opening (108) in a top surface of the substrate (top of 102b) to a second opening (107) in the top surface of the substrate (top of 102b), the substrate has a first layer (102b) with the first opening (108) and the second opening (107), a second layer (102a) with the passage (106), and a third layer ([0019]) formed as a solid layer and attached to a side of the second layer opposite the first layer, the third layer is formed of a same material as the first layer and the second layer ([0019]); 
a pressure sensor die (110) attached to the substrate (102) over the first opening (108); and 
a cap (e.g. 124, 114, 112) attached to the substrate (102) such that the pressure sensor die (110) is enclosed by the cap and the substrate, 
wherein the cap and the substrate form a first chamber (middle to bottom section of 115 and/or the space occupied by 110; also met upon combination with Bentley below) and a second chamber (middle to bottom section of 113; also met upon combination with Bentley below) in the pressure sensor system, the first opening (108) and the pressure sensor die (110) are in the first chamber, and the second opening (107) is in the second chamber 
a conditioning or processing circuit (116 - [0026]-[0028])Larson fails to teach:
the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamber
the conditioning or processing circuit disposed in the second chamberBentley teaches (e.g. FIG. 4, as modified by [0029]-[0030] and [0035]):
a cap (top/horizontal portion of 84, 86, 88) attached to the substrate (102) wherein the cap and the substrate form a first chamber (98 / 96) and a second chamber (96 / 98)
the substrate comprises a raised rib (94 + vertical side walls of 84) having an outside portion (vertical side walls of 84) surrounding the first chamber (98 / 96) and the second chamber (96 / 98) and an inside portion (94) separating the first chamber (98 / 96) from the second chamber (96 / 98)
     The examiner notes that [0029]-[0030] and [0035] of Bentley teaches that the covers, each shown as a single piece, may each be formed of separate members (i.e. the top cover may comprise separate members and the bottom cover may comprise separate members). Thus, Bentley teaches an embodiment in which the “raised rib” (94 + side walls of 84) and “cap” (top section of 84 which is above and attached to 94) are separate pieces/members which are connected together. Although not relied upon, the examiner also notes that “making separable” is obvious (MPEP 2144.04 V C “Making Separable”).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cap / raised rib structure of Bentley instead of the over-molding/encapsulation “cap” of Larson as it is an art-recognized equivalent structure/means for housing a pressure sensor and routing pressures, via ports, to the pressure sensor.Ghidoni teaches (FIGS. 1-3):
a conditioning or processing circuit (22 / 22’) disposed in the second chamber (8)
     Larson teaches (FIG. 1A) a processing circuit 116 offset to the side of the substrate 102b and encapsulated in over-molding 124. Bentley teaches a processing circuit mounted on the substrate ([0026]-[0027], [0046]-[0048]), but fails to teach exactly where such a processing circuit may be mounted. Ghidoni teaches (FIGS. 1-3) that the processing circuit 22 / 22’ may be located in a (second) chamber 8 which is separate from the (first) chamber 18 which houses the sensor 41. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the processing circuit in the second chamber, as taught by Ghidoni, in the device of Larson and Bentley as it is an art-recognized equivalent mounting location for the processing circuit and/or merely rearrangement of parts.
Regarding claim 11:Larson, Bentley, and Ghidoni teach all the limitations of claim 10, as set forth above.Larson also teaches (FIG. 1A):
wherein the cap (e.g. 124, 114, 112) provides access (via 115 and 113) to the first chamber (middle to bottom section of 115 and/or the space occupied by 110; also met upon combination with Bentley) and the second chamber (middle to bottom section of 113; also met upon combination with Bentley)
Regarding claim 12:Larson, Bentley, and Ghidoni teach all the limitations of claim 11, as set forth above.Larson also teaches (FIG. 1A):
wherein the cap (e.g. 124, 114, 112) comprises a first nozzle (114) to provide access to the first chamber (middle to bottom section of 115 and/or the space occupied by 110; also met upon combination with Bentley) and a second nozzle (112) to provide access to the second chamber (middle to bottom section of 113; also met upon combination with Bentley)
Regarding claim 16:Larson, Bentley, and Ghidoni teach all the limitations of claim 10, as set forth above.Larson also teaches:
wherein the substrate is formed of layers of FR4 ([0019])
Regarding claim 17:Larson, Bentley, and Ghidoni teach all the limitations of claim 10, as set forth above.Larson also teaches:
wherein the substrate is formed of layers of ceramic ([0019])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Bentley et al. (US 20130055821 A1, prior art of record) and Ghidoni et al. (US 20190127218 A1) and further in view of Frano et al. (US 4520748 A, prior art of record).Regarding claim 15:Larson, Bentley, and Ghidoni teach all the limitations of claim 10, as set forth above.Larson fails to teach:
wherein the cap comprises a groove to accept the raised rib on the substrate when the cap is attached to the substrateFrano teaches (FIG. 5):
wherein the cap comprises a groove (70 / 72 / 74) to accept the raised rib (77 and/or the wall on which 77 is formed) on the substrate when the cap is attached to the substrate
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the groove of Frano in the device of Larson (and Bentley) for ease of alignment, ease of construction, better sealing, and/or to allow for removing the cap (for access to the pressure sensor) while still providing the requisite sealing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856